Citation Nr: 1039836	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  02-21 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension, claimed 
as secondary to posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial disability evaluation in excess of 
50 percent for PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to March 1970.  

These matters come before the Board of Veterans' Appeals (Board) 
from rating decisions of the Houston, Texas, Regional Office 
(RO).  A January 2005 rating decision, in part, granted service 
connection for PTSD evaluated as 30 percent disabling effective 
October 20, 2003.  In August 2005, the RO increased the 
disability evaluation for PTSD to 50 percent, effective October 
20, 2003.  In a January 2007 decision, the Board remanded the 
issue of the PTSD rating.  The Veteran subsequently perfected his 
appeal of an April 2006 rating decision that denied his claim for 
service connection for hypertension, claimed as secondary to 
PTSD.

The issue of a higher initial disability evaluation for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The weight of the evidence demonstrates that the Veteran's 
service-connected PTSD aggravates his hypertension.


CONCLUSION OF LAW

The criteria for establishing secondary service connection for 
hypertension have been met.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. § 3.310(a) (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159.  With regard to 
the issue decided herein, the Board is granting in full the 
benefit sought on appeal.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either the 
duty to notify or the duty to assist, such error was harmless and 
will not be further discussed.

Service Connection for Hypertension

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in the line 
of duty in the active military, naval, or air service.  38 
U.S.C.A. § 1110.  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).

The Veteran does not contend, and the evidence does not support, 
that hypertension began during active service.  Rather, he 
alleges that his heart condition is caused by or aggravated by 
his service-connected PTSD.  In addition to service connection 
based on incurrence or aggravation in service, a disability may 
also be service connected if it is proximately due to or the 
result of a service-connected disease or injury. 38 C.F.R. § 
3.310(a).  A claimant is also entitled to service connection on a 
secondary basis when it is shown that a service-connected 
disability aggravates a nonservice-connected disability.  Allen 
v. Brown, 7 Vet. App. 439 (1995).  

The Board notes that 38 C.F.R. § 3.310 was amended effective 
October 10, 2006.  Under the revised § 3.310(b) (the existing 
provision at 38 C.F.R. § 3.310(b) was moved to sub-section (c)), 
any increase in severity of a nonservice-connected disease or 
injury proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
disease, will be service-connected.  As the Veteran filed his 
claim in 2005, the amendment is not applicable to the current 
claim.

The claims file contains a statement from the Veteran's treating 
physician, M.D.M., D.O., dated in April 2005.  Dr. M. reports 
that he has treated the Veteran for "hypertension which is 
definitely affected or exacerbated by his stress level.  I watch 
him carefully with regard to his blood pressure and have 
prescribed him medications in order to achieve a normal tensive 
status."  Dr. M. also stated that "it is my opinion based upon 
a reasonable medical probability that his blood pressure is 
certainly aggravated or exacerbated by his PTSD."

The claims file contains a January 2006 report from a VA family 
physician who reviewed the medical evidence and opined that the 
Veteran's "blood pressure is not being aggravated by his PTSD."  
The VA physician noted that the Veteran's recent blood pressure 
readings were not indicative of worsening PTSD and that he did 
not require "multiple drugs for his hypertension."  The 
physician characterized the recent readings as within normal 
limits," controlled by medication."  

Based on the foregoing evidence, the Board finds that the 
Veteran's hypertension is aggravated by his service connected 
PTSD.  As noted, the Veteran's private physician opined that his 
PTSD-related stress levels have aggravated or exacerbated his 
hypertension, and the Veteran is on continuous medication to 
manage his hypertension.  While the VA physician disagreed about 
the effect of the Veteran's PTSD on his hypertension and appeared 
to base the opinion on the fact that the Veteran did not require 
"multiple drugs" for hypertension, the evidence is at least in 
equipoise on the question of aggravation.  Accordingly, service 
connection is granted.


ORDER

Service connection for hypertension is granted.


REMAND

The Board's January 2007 remand noted that the Veteran last 
underwent psychiatric evaluation in February 2004; that the issue 
at that time was entitlement to service connection; and the 
findings reported in connection with that examination were 
inadequate for evaluating the severity of the condition.  Hence, 
a psychiatric examination, with findings responsive to the 
applicable rating criteria, was requested to resolve the claim on 
appeal.

The Veteran has not been provided with the requested VA 
examination.  A remand by the Board confers on the claimant, as a 
matter of law, the right to compliance with the remand orders.  
Failure of the Board to insure compliance with remand 
instructions constitutes error and warrants the vacating of a 
subsequent Board decision.  Stegall v. West, 11 Vet. App. 268, 
271 (1998).

Adjudication of the claim for a higher initial disability 
evaluation should include specific consideration of whether 
"staged ratings" (assignment of different ratings for distinct 
periods of time based on the facts found), pursuant to Fenderson 
v. West, 12 Vet. App. 119, 126 (1999), are appropriate.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA psychiatric 
examination, for evaluation of his service-
connected PTSD.  The entire claims file, to 
include a complete copy of this REMAND, must 
be made available to the examiner for review 
before the examination.

All necessary tests and studies should be 
conducted.  The examiner should identify all 
symptomatology associated with the service-
connected PTSD.  The examiner should also 
render a multi-axial diagnosis, including 
assignment of a Global Assessment of 
Functioning (GAF) scale score representing 
the level of impairment due to the Veteran's 
PTSD, and an explanation of what the score 
means.

In providing the above-noted findings, the 
examiner should, to the extent possible, 
distinguish the symptoms attributable to the 
service-connected PTSD from those of other 
psychiatric conditions.  However, if it is 
not medically possible to do so, the examiner 
should clearly so state, indicating that the 
findings are with respect to the Veteran's 
overall psychiatric impairment.

2.  Thereafter, readjudicate the claim.  
Document consideration of all applicable 
criteria for evaluating the Veteran's PTSD, 
as well as whether "staged ratings" are 
warranted.  If the benefits sought remain 
denied, furnish the Veteran and his 
representative with a supplemental statement 
of the case (SSOC), before returning the 
claim to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


